DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a mask support MT (paragraph [0047].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: T (FIG. 1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0047], line 8, --WT-- should be inserted after “the substrate support”.
Paragraph [0048], line 5, “illuminator” before “IL” should be replaced by --illumination system--.
The specification should not refer to claims.  See paragraph [0111].
Abstract, line 2, --a-- should be inserted before “relative movement”.
Abstract, line 3, “position” after “first” should be replaced by --position,--.
Abstract, line 4, “position” after “second” should be replaced by --position,--.
Abstract, line 6, --a-- should be inserted before “diffraction”.
Abstract, line 7, “the” before “intensity profile” should be replaced by --an--.
Appropriate correction is required.  An amended abstract should be provided on a separate sheet of paper.
A substitute specification was submitted on 30 August 2019.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.


Claim Objections
Claims 16-27 and 30-32 are objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) A method of determining an intensity profile of a radiation beam, the method comprising: 
causing a relative movement of a diffraction structure relative to the radiation beam from a first position, wherein the radiation beam does not irradiate the diffraction structure to a second position, wherein the radiation beam irradiates the diffraction structure; 
measuring, with a radiation detector, diffracted radiation signals produced from the diffraction of the radiation beam by the diffraction structure as the diffraction structure transitions from the first position to the second position or from the second position to the first position; and 
determining the intensity profile of the radiation beam based on the measured diffracted radiation signals.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The method of claim 16, wherein a diffraction surface of the diffraction structure in the second position comprises substantially [[the]] an entire cross-section of the radiation beam irradiating the diffraction structure .
Appropriate correction is required.
Claims 18, 20, and 29 are objected to because of the following informalities: 
Claim 18 should be amended as follows:
18. (Proposed Amendments) The method of claim 16, wherein determining the intensity profile of the radiation beam based on the measured diffracted radiation signals comprises determining the intensity profile a propagation direction of the radiation beam.
Appropriate correction is required.
Claim 21 is objected to because of the following informalities: 
Claim 21 should be amended as follows:
21. (Proposed Amendments) The method of claim 16, wherein the causing relative movement of the diffraction structure relative to the radiation beam from the first position to the second position comprises moving the diffraction structure linearly in a first direction.
Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
Claim 22 should be amended as follows:
22. (Proposed Amendments) The method of claim 16, wherein the method further comprises: 
moving the diffraction structure linearly in a second direction from a third position, wherein the radiation beam does not irradiate the diffraction structure, to a fourth position, wherein [[of]] the radiation beam irradiates the diffraction structure, or from the fourth position, wherein the radiation beam does not irradiate the diffraction structure, to [[a]] the third position, wherein [[of]] the radiation beam irradiates the diffraction structure.
Appropriate correction is required.
Claims 23 and 25 are objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The method of claim 16, wherein the diffraction structure [[is]] comprises a diffraction grating structure.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities: 
Claim 25 should be amended as follows:
25. (Proposed Amendments) The method of claim 23, wherein, in the first position, the radiation beam irradiates a reference structure, wherein the reference structure comprises a reference diffraction grating with a different pitch to the diffraction grating structure, and wherein the moving from the first position to the second position includes a transition of the radiation beam from the reference structure to the diffraction grating structure.
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
Claim 24 should be amended as follows:
24. (Proposed Amendments) The method of claim 16, wherein the diffracted radiation signals [[are]] comprise first-order diffracted radiation signals.
Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  
Claim 26 should be amended as follows:
of the radiation beam based on the measured diffracted radiation signals comprises: 
determining a cumulative diffraction function, based on [[the]] measured data, of the diffracted radiation signals as a function of [[the]] a location of the diffraction structure 
differentiating the cumulative diffraction function to obtain the intensity profile.
Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
Claim 27 should be amended as follows:
27. (Proposed Amendments) The method of claim 16, wherein the radiation beam comprises a plurality of wavelengths, and wherein the method further comprises: 
simultaneously measuring, with [[a]] the radiation detector, a plurality of diffracted radiation signals for the plurality of wavelengths; and  Atny. Dkt. No. 2857.823000 1- 5-COENEN et a. Application No. To Be Assigned 
determining the intensity profile of the radiation beam for the plurality of wavelengths.
Appropriate correction is required.
Claim 31 is objected to because of the following informalities: 
Claim 31 should be amended as follows:
31. (Proposed Amendments) The method of claim 16, wherein determining the intensity profile of the radiation beam based on the measured diffracted radiation signals comprises determining the intensity profile target plane lateral to [[the]] a propagation direction of the radiation beam.

Claim 32 is objected to because of the following informalities: 
Claim 32 should be amended as follows:
32. (Proposed Amendments) The method of claim 16, wherein the radiation beam comprises a plurality of wavelengths, and wherein the method further comprises:  Atny. Dkt. No. 2857.823000 1-6-COENEN et a. Application No. To Be Assigned 
simultaneously measuring, with [[a]] the radiation detector, a plurality of diffracted radiation signals for the plurality of wavelengths; and 
simultaneously determining the intensity profile of the radiation beam for the plurality of wavelengths.
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
Claim 28 should be amended as follows:
28. (Proposed Amendments) An apparatus for determining an intensity profile of a radiation beam, the apparatus comprising: 
a diffraction structure moveable relative to [[the]] a radiation beam from a first position, in which the diffraction structure is not irradiated by the radiation [[beam]] beam, to a second position, in which the diffraction structure is irradiated by the radiation beam, or from the second position to the first position; 
a radiation detector configured to detect diffracted radiation signals of the radiation beam diffracted by the diffraction structure; and 
a processor configured to execute instructions comprising: 

determining [[the]] an intensity profile, based on the received data representing the diffracted radiation signals.
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  
Claim 29 should be amended as follows:
29. (Proposed Amendments) A lithographic cell comprising: 
an [[the]] apparatus of claim 28 [[18]].
Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  
Claim 30 should be amended as follows:
30. (Proposed Amendments) A non-transitory computer-readable storage device having instructions stored thereon, an execution of which, by a computing device, cause the computing device to perform operations of claim 16.
Appropriate correction is required.
Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 29 recites a limitation “an apparatus of claim 28” in line 1, which is a duplicate of claim 28.  When reading the preamble in the context of the entire claim, the recitation “a lithographic cell” is not limiting because the body of the claim describes a complete invention and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites a method step of “differentiating the cumulative diffraction function to obtain the intensity profile” in line 4, which renders the claim indefinite. However, the claim does not identify with which variable is the cumulative diffraction function differentiated.  Therefore, claim 26 contains subject matter which was not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, 29, and 31 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites a method step “in the first position, the radiation beam irradiates a reference structure, wherein the reference structure comprises a reference diffraction grating with a different pitch to the diffraction grating structure, and wherein the moving from the first position to the second position includes a transition of the radiation beam from the reference structure to the diffraction grating structure” in lines 1-5, which renders the claim indefinite.  The method step is contrary to the method step of moving a diffraction structure relative to the radiation beam from a first position to a second position recited in claim 16.
Claim 26 recites a limitation “the measured data” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 26 recites a limitation “the diffracted radiation” in lines 2-3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 26 recites a method step of “differentiating the cumulative diffraction function to obtain the intensity profile” in line 4, which renders the claim indefinite.  It is unclear with which variable is the cumulative diffraction function differentiated.
Claim 29 recites the apparatus of claim 18, which renders the claim indefinite.  Claim 18 recites a method claim.
Claim 31 recites a limitation “a target plane” in line 3, which renders the claim indefinite.  There is no relationship between the plane recited in line 2 and the target plane recited in line 3.  It is unclear whether or not the target plane refers to the plane.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 20, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19, 20, and 25 fail to further limit previously-recited method steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ten Berge et al. (U. S. Patent No. 10,996,573 B2) disclosed a method and a system for increasing an accuracy of pattern positioning.
Cramer (U. S. Patent No. 10,955,756 B2) disclosed a method of measuring a target, a metrology apparatus, a lithographic cell, and a target.
Van Witteveen et al. (U. S. Patent No. 10,955,744 B2) disclosed a method of determining a parameter of a pattern-transfer process, and a device manufacturing method.
Noot et al. (U. S. Patent No. 10,908,513 B2) disclosed a metrology method, an apparatus, and a computer program.
Van Dam et al. (U. S. Patent No. 10,895,452 B2) disclosed a metrology apparatus.
Tinnemans et al. (U. S. Patent No. 10,816,909 B2) disclosed a metrology system and a method for determining a characteristic of one or more structures on a substrate.
Fan et al. (U. S. Patent No. 10,802,409 B2) disclosed a metrology method, an apparatus, a substrate, a lithographic method, and an associated computer product.
Bakeman et al
Zhou et al. (U. S. Patent No. 10,795,269 B2) disclosed a method of determining a value of a parameter of interest, a method of cleaning a signal containing information about a parameter of interest, and a device manufacturing method.
Lian et al. (U. S. Patent No. 10,788,758 B2) disclosed a method of measuring a parameter of interest, a device manufacturing method, a metrology apparatus, and a lithographic system.
Tsiatmas et al. (U. S. Patent No. 10,782,617 B2) disclosed a method and an apparatus to determine a patterning-process parameter.
Sanguinetti et al. (U. S. Patent No. 10,705,430 B2) disclosed a method of measuring a parameter of interest, an inspection apparatus, a lithographic system, and a device manufacturing method.
O Dwyer et al. (U. S. Patent No. 10,642,172 B2) disclosed an inspection apparatus comprising an illumination source and an inspection method.
Den Boef et al. (U. S. Patent No. 10,527,949 B2) disclosed a metrology method, a computer product, and a system.
Van Boxmeer et al. (U. S. Patent No. 10,488,765 B2) disclosed a method of optimizing a position and/or a size of a measurement illumination spot relative to a target on a substrate and an associated apparatus.
Den Boef et al. (U. S. Patent No. 10,338,484 B2) disclosed a recipe selection based on an inter-recipe consistency.
Van Voorst et al
Cramer et al. (U. S. Patent No. 10,180,628 B2) disclosed a method of determining critical-dimension-related properties, an inspection apparatus, and a device manufacturing method.
Den Boef et al. (U. S. Patent No. 10,078,268 B2) disclosed a determination of a stack difference and a correction using a stack difference.
Quintanilha et al. (U. S. Patent No. 10,067,074 B2) disclosed metrology methods, a metrology apparatus, and a device manufacturing method.
Van Der Schaar et al. (U. S. Patent No. 10,061,212 B2) disclosed a metrology target, a method, an apparatus, a target design method, a lithographic system, and a computer program.
Den Boef et al. (U. S. Patent No. 10,025,199 B2) disclosed a method of designing metrology targets, substrates having metrology targets, a method of measuring an overlay, and a device manufacturing method.
Bakeman et al. (U. S. Patent No. 10,013,518 B2) disclosed a model-building and analysis engine for combined X-ray metrology and optical metrology.
Mathijssen et al. (U. S. Patent No. 9,958,791 B2) disclosed an inspection apparatus, methods, substrates having metrology targets, a lithographic system, and a device manufacturing method.
Gnausch et al. (U. S. Patent No. 9,518,865 B2) disclosed a device for measuring a distribution of a power density of a radiation source.
Leewis et al
Den Boef et al. (U. S. Patent No. 8,830,472 B2) disclosed a method of assessing a model of a substrate, an inspection apparatus, and a lithographic apparatus.
Van De Kerkhof et al. (U. S. Patent No. 8,786,825 B2) disclosed an apparatus and a method of measuring a property of a substrate.
Smilde et al. (U. S. Patent No. 8,411,287 B2) disclosed a metrology method and an apparatus, a lithographic apparatus, a device manufacturing method, and substrate.
Den Boef (U. S. Patent No. 8,339,595 B2) disclosed a diffraction-based overlay metrology tool and a method.
Yokhin et al. (U. S. Patent No. 7,481,579 B2) disclosed an X-ray overlay metrology.
Musa et al. (U. S. Patent No. 7,460,231 B2) disclosed a lithographic apparatus comprising an alignment tool.
Butler (U. S. Patent No. 7,433,018 B2) disclosed a pattern-alignment method and a lithographic apparatus.
Pellemans et al. (U. S. Patent No. 7,403,293 B2) disclosed a metrology apparatus, a lithographic apparatus, a process apparatus metrology method, and a device manufacturing method.
Botma (U. S. Patent No. 7,400,381 B2) disclosed a lithographic apparatus and a device manufacturing method.
Van Der Pasch et al. (U. S. Patent No. 7,362,446 B2) disclosed a measurement system and a lithographic apparatus comprising a position measurement unit.
De Winter et al
Den Boef et al. (U. S. Patent No. 7,112,813 B2) disclosed a device inspection method and an apparatus comprising an asymmetric marker.
Lof et al. (U. S. Patent No. 6,952,253 B2) disclosed a lithographic apparatus and a device manufacturing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884